Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues, pg 7-8, that Kindle and Deshpande references is non-analogous art to the Applicant’s field of endeavor – medical Non-invasive imaging.  However, the Doubrava reference is used to address the claimed feature “scan of an internal anatomy”, (Doubrava [0008] computed tomography).  The Kindle and Deshpande references do not need to capture images of anatomy in order for their features to be combineable with Doubrava, since they are all in the art of capturing and processing images.

Applicant argues, pg 9, regarding claim 21 that Plewes does not teach interventional device visibility enhancement.  Examiner updates the rejection to more accurately reflect how Plewes teaches the claimed features, by citing paragraph [0011], see below for details.  Applicant further argues that Plewes does not teach remote processing.  However, in the combination of rereference, Kindle that teaches remote processing, and Plewes is only presented as an example of the specific images with interventional devices with enhanced visibility.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-4, 7, 12-13, 16 and 18-19   are rejected under 35 U.S.C. 103 as being unpatentable over Kindle (US 2016/0140702) in further view of Doubrava (US 2001/0017909) in further view of Deshpande (US 2006/0203729)

As for claim 1, Kindle teaches
A method for an imaging system (Fig 2 el 202 “Client”, i.e. “imaging system”), comprising:
.. transmitting data to a remote computing system (Kindle [0035] captured image is sent to the server for processing);
controlling the imaging system according to results of remote processing of the data via the remote computing system (Kindle Fig 5, el 512, performing server version of image operations, “results of remote processing”, and [0109] the result is sent back and stored on the client device, i.e. “controlling the imaging system according to results..”; additionally, [0038] displaying server-processed image on client display) responsive to [determining server ability to deliver the enhanced image] (Fig 5 el 504, 510, [0105] determining if server-side processing is available) ; and 
controlling the imaging system according to results of local processing of the data at the imaging system (el 506, [0105] performing server version of image operations, i.e. “results of remote processing”, and 508 [0108] storing the results on the client device, i.e. “controlling the imaging system according to results”; additionally [0039] displaying client-processed image on client display) responsive to [determining server inability to deliver the enhanced image]  (Fig 5 el 504, 510, [0105] determining if server-side processing is available)  
Kindle does not specifically teach, Doubrava however teaches
during a scan of an internal anatomy, transmitting .. (Doubrava [0008] “during the scanning .. data ..are transmitted to the image reconstruction computer”; [0008] CT (computed tomography) apparatus captures “internal anatomy”, also [0021] volume data of a patient)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the client/server video processing method of Kindle with the CT scan of Doubrava, as both pertain to the art of transmitting video between capture device and remote processing system.  The motivation would have been, to enhance data captured during a CT scan by server-side image enhancement (such as deblurring, contrast, saturation, etc Kindle [0024]).
the combination of Kindle and Doubrava does not specifically teach, Deshpande however teaches
[determine server ability/inability to deliver the enhanced image based on] receiving the results of the remote processing before/after the latency deadline (Deshpande [0006]-[0007] teaches determining if a video packet will be rendered or not, based on whether it is received by a client device within a deadline)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the client/server video processing method of Kindle and Doubrava, with the video transmission deadline of Deshpande, as all pertain to the art of transmitting video between a server and client device.  The motivation would have been, to speed up video rendering by skipping video packets that are taking too long to arrive from the server.

As for or claim 12, Kindle teaches
A method for an imaging system, comprising:
acquiring, via a scanner of the imaging system, image data of [..] a subject; (Kindle, [0043] capturing the image)
transmitting, via a network, the image data to a remote computing system communicatively coupled to the imaging system; ([0035] captured image is sent to the server for processing);
processing the image data to generate a nominal image [locally processed result]; (Fig 5 el 506 [0105])
receiving an enhanced image from the remote computing system, the enhanced image generated by the remote computing system by enhanced image processing of the image data; (Fig 5 el 512 - 514)
displaying, via a display device of the imaging system, the enhanced image responsive to [determining server ability to deliver the enhanced image]  ([0038] displaying the enhanced image in a scenario when it can be successfully delivered by the server) and 
displaying, via the display device, the nominal image responsive to [determining server inability to deliver the enhanced image] ([0039] displaying the image processed with limited client-device functionality, when the enhanced image cannot be successfully delivered by the server)
Kindle does not specifically teach, Doubrava however teaches
acquiring..  image data of an internal anatomy of a subject (Doubrava [0008] CT (computed tomography) apparatus captures “internal anatomy”, also [0021] volume data of a patient),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the client/server video processing method of Kindle with the CT scan of Doubrava, as both pertain to the art of transmitting video between capture device and remote processing system.  The motivation would have been, to enhance data captured during a CT scan by server-side image enhancement (such as deblurring, contrast, saturation, etc Kindle [0024]).
The combination of Kindle and Doubrava does not specifically teach, Deshpande however teaches
[determine server ability/inability to deliver the enhanced image based on] receiving the enhanced image from the remote computing system before a latency deadline; (Deshpande [0006]-[0007] teaches determining if a video packet will be rendered or not, based on whether it is received from a media server by a client device within a time deadline)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the client/server video processing method of Kindle and Doubrava, with the video transmission deadline of Deshpande, as both pertain to the art of transmitting video between a media server and client device.  The motivation would have been, to speed up video rendering by skipping video packets that are taking too long to arrive.


As for claim 16, please see discussion of analogous claim 12 above, where “locally-processed result” corresponds to “nominal image” of claim 12, the “enhanced result” corresponds to “enhanced image” of claim 12, and the steps of “controlling the imaging system” according to the enhanced result corresponds to steps of “displaying” the enhanced or nominal images in claim 12.


As for dependent claims 2, 3, 4, and 18, please see discussion of claim 12 above, which includes recited limitations.

As for claim 7, the combination of Kindle, Doubrava and Deshpande teaches 
recording positions of one or more components of the imaging system during the scan, wherein the data comprises the recorded positions (Kindle [0026] pixel data, which contains coordinates, i.e. “recorded positions”)

As for claim 11, the combination of Kindle, Doubrava and Deshpande teaches
the latency deadline ranges from 50 milliseconds to 500 milliseconds (Deshpande [0006] teaches a timeout range of 150-400 milliseconds, which is within the claimed range; see MPEP 2131.03 “Anticipation of Ranges”)

As for claims 13, 19, the combination of Kindle, Doubrava and Deshpande teaches 
selectively combining the enhanced image and the nominal image into a combined image, and wherein displaying the enhanced image comprises displaying, via the display device, the combined image (Kindle [0133] combining the two digital images; [0134] displaying the combined image)



B.	Claims 10, 14, 15, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kindle, Doubrava, and Deshpande in view of Tahan (US7991837)

As for claims 10, 20, the combination of Kindle, Doubrava, and Desphande does not teach, Tahan however teaches 
the latency deadline comprises a duration between obtaining the results of the local processing and receiving the results of the remote processing (col 11 ln 65 – col 12 ln 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kindle, Doubrava and Desphande by including the timeout determination of Tahan, because all pertain to transmitting image data.  The motivation to do so would have been, to include a more specific timeout calculation.

As for claim 14, the combination of Kindle, Doubrava, and Desphande does not teach, Tahan however teaches
selectively combining the enhanced image and the nominal image comprises combining a region of interest of the enhanced image with a remainder of the nominal image not including the region of interest (Tahan, Fig 2 step 255 overlaying portion of high res image over the base image)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kindle, Doubrava and Desphande by including the region-of-interest overlay of Tahan, because all pertain to transmitting image data.  The motivation to do so would have been, to reduce processing and transmission time by processing and transmitting only the region of interest rather than the entire image.

As for claim 15, the combination of Kindle, Doubrava, and Desphande does not teach, Tahan however teaches
displaying, via the display device, an indication that the nominal image is being displayed responsive to not receiving the enhanced image before the latency deadline (Tahan Fig 2 step 260)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kindle, Doubrava and Desphande by including the indication of reception failure of Tahan, because all pertain to transmitting image data.  The motivation to do so would have been, to report to the human operator the results of processing and transmission.

As for claim 17, the combination of Kindle, Doubrava, and Desphande does not teach, Tahan however teaches 
evaluate current performance of one or more of the remote computing system and the network, and adjust the remote processing to maintain latency and throughput (Tahan col 17 ln 38-43)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kindle and Desphande by including the indication of reception failure of Tahan, because all pertain to transmitting image data.  The motivation to do so would have been, to increase likelihood that server-processed results can be received at the client device at the desired time.

As for claim  22, the combination of Kindle, Doubrava, and Desphande does not teach, Tahan however teaches
	 enhanced image processing is applied only to the center region (Tahan Fig 1, the center region 160 is high-resolution while surrounding region 150 is low-resolution) of the image to meet the latency deadline (Tahan col 17 ln 38-43)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kindle and Desphande by including the he region-of-interest overlay of Tahan, because all pertain to transmitting video data from server and displaying it on a client device.  The motivation to do so would have been, to increase likelihood that server-processed results can be received at the client device at the desired time.



C. Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kindle, Doubrava and Deshpande in view of Ganin (US6459765)

As for claim 5, the combination of Kindle, Doubrava, and Desphande does not teach, Ganin however teaches 
the results of the remote processing comprise enhanced exposure control, and wherein 
controlling the imaging system according to the results of the remote processing comprises adjusting exposure parameters of an x-ray source (Ganin, col 3 ln 15-25, teaches capturing and analyzing the pre-shot image; it would be obvious to analyze the pre-shot image either locally or remotely, thereby Ganin’s“pre-shot” image can applied to the claimed “image processed/enhanced by the remote system”, and Ganin col 4 ln 9-10 adjusts exposure time for subsequent images, ln 11-12) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of the combination of Kindle, Doubrava and Desphande by adding features of Ganin, as all pertain to the art of mage acquisition and display.  The motivation to do so would have been, to automatically adjust exposure of the x-ray imaging system according to features of a specific patient and/or system environment.

As for claim 6, the combination of the combination of Kindle, Doubrava, Desphande and Ganin teaches 
the results of the local processing comprise nominal exposure control, and 
wherein controlling the imaging system according to the results of the local processing comprises controlling the x-ray source according to the nominal exposure control (see claim 5 above; as for the term “nominal”,  it is unclear how it limits the claim)


D. Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kindle, Doubrava, and Deshpande in view of Glozman (US20090149867)

As for claim 8, the combination of Kindle, Doubrava, and Desphande does not teach, Glozman however teaches 
the results of the remote processing comprises enhanced anti-collision management and enhanced motion control of the one or more components), and wherein 
controlling the imaging system according to the results of the remote processing comprises controlling motion of the one or more components according to the enhanced anti-collision management and the enhanced motion control (Glozman [0097] teaches analyzing an image of a patient, in order to avoid obstacles of inserting a needle, i.e. “anti-collision management and motion control”; it would be obvious to apply this analysis to a server-stored or a locally stored image)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of the combination of Kindle, Doubrava and Desphande by adding features of Glozman, as all pertain to the art of image acquisition and display.  The motivation to do so would have been, to enable feedback of potential collision to the operator of the system taught by Glozman, enhancing its performance by selective client/server processing as taught by Kindle.


As for claim 9, the combination of Kindle, Doubrava, Desphande and Glozman teaches
the results of the local processing comprises nominal anti-collision management and nominal motion control of the one or more components, and wherein 
controlling the imaging system according to the results of the local processing comprises controlling the motion of the one or more components according to the nominal anti-collision management and the nominal motion control (Glozman [0097] teaches analyzing an image of a patient, in order to avoid obstacles of inserting a needle, i.e. “anti-collision management and motion control”; it would be obvious to apply this analysis to a server-stored or a locally stored image)



E. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kindle, Doubrava and Deshpande in view of Plewes (US 20060293581) 

As for claim 21, the combination of Kindle, Doubrava and Desphande does not teach, Plewes however teaches 
	the results of the remote processing comprise an image with interventional device visibility enhancement (Plewes [0011] teaches enhancing visibility of a marker in biomedical images, such as outlining the marker in MR images, achieving optimal reflectivity for Ultrasound contrast, or achieving sufficient X-ray opacity to be visible in X-Ray and CT images; these improvements are equally applicable in a remotely-processed image of Kindle)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of the combination of Kindle, Doubrava and Desphande by adding features of Plewes, as all pertain to the art of image acquisition and display.  The motivation to do so would have been, to make it easier for the operator to observe objects of interest within the image.


Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669